       Case 1:20-cv-01607-GTS-TWD Document 1 Filed 12/28/20 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF NEW YORK

 United States of America,

                                Plaintiff,

                 v.                                   Civil Action No.: 1:20-cv-1607 (GTS/TWD)

  $179,710 in U.S. Currency,

                                Defendant.


                      VERIFIED COMPLAINT FOR FORFEITURE IN REM

       The United States of America brings this verified complaint for forfeiture in rem against

the above-captioned assets (the “defendant currency”) and alleges as follows:

                                    NATURE OF THE ACTION

       This is an action in rem brought pursuant to 21 U.S.C. § 881(a)(6) and Rule G of the

Supplemental Rules for Certain Admiralty or Maritime Claims and Asset Forfeiture Actions.

Forfeiture is sought of the defendant currency as money furnished or intended to be furnished in

exchange for a controlled substance and proceeds traceable to such an exchange, in violation 21

U.S.C. § 841

                                             THE PARTIES

       1.        Plaintiff is the United States of America.

       2.        The defendant currency – $179,710 in U.S. Currency – is in the custody of the

United States.

                                  JURISDICTION AND VENUE

       3.        This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1345 and 1355.
          Case 1:20-cv-01607-GTS-TWD Document 1 Filed 12/28/20 Page 2 of 8




          4.    This Court has in rem jurisdiction over the defendant currency pursuant to 28

U.S.C. § 1355(b).

          5.    Venue is proper in this district pursuant to 28 U.S.C. §§ 1355 and 1395.

                                              FACTS

          6.    Kristle Walker flies around the country transporting large amounts of cash for

others.

          7.    For example, in September 2019 and July 2020, authorities seized more than

$200,000 from Walker at airports as suspected drug proceeds. Although the funds seized from

Walker in 2019 are not at issue in this case, the two seizures involve overlapping facts. The 2019

seizure occurred at Los Angeles International Airport, in California (LAX), and $30,700 was

seized from Walker and even more was seized from her associate, Calvin Holland, of

Poughkeepsie, New York. Notably, after Walker told law enforcement that the cash she was

carrying belonged to her, she stated that she wanted to “tell the truth” and that she was transporting

several thousand dollars for Holland. She then signed a Disclaimer of Ownership acknowledging

that she had no right to Holland’s money.

          8.    This case involves $179,710 that authorities seized from Walker at Albany

International Airport, in New York (ALB), in July 2020. As explained in more detail below, this

time: (a) Walker – who has claimed limited income for several years on her federal tax returns,

and was collecting unemployment compensation at the time of the seizure – was carrying a large

sum of money in a carry-on bag that she did not know the combination to, (b) she was attempting

to travel on a one-way ticket purchased the same day by a third party, (c) a K9 positively alerted

to the odor of drugs on the money found in the baggage she was transporting, and (d) an individual

with a history of drug trafficking convictions, who identified himself to authorities as “Dave” and
       Case 1:20-cv-01607-GTS-TWD Document 1 Filed 12/28/20 Page 3 of 8




who Walker falsely identified as her brother, was waiting outside of the room where Walker was

being questioned and said he was there to pick up her baggage.

Law Enforcement Seizes Money From Kristle Walker And An Associate In September 2019

       9.      On September 19, 2019, Calvin Holland was traveling from John F. Kennedy

International Airport, in New York, to LAX.          During the preflight screening process, a

Transportation Security Administration (TSA) officer noticed a large amount of cash in Holland’s

backpack.    TSA allowed Holland to pass through security but notified law enforcement.

Authorities ran a background check on Holland and learned that he had a history of drug-related

convictions, including for drug trafficking. They relayed this information to DEA in Los Angeles.

       10.     When Holland arrived at LAX, he met Walker at baggage-claim. Walker – who

had just arrived on a flight from New York – was carrying only a purse. When the two left the

terminal, they were approached by DEA task force officers (TFOs), who identified themselves as

such. Walker and Holland agreed to answer the TFOs’ questions.

       11.     Walker explained that she was in Los Angeles “to shop and [for] pleasure,” and

that she planned “to hang out a few days then … shop for make-up supplies.” When asked whether

she had purchased her own ticket, Walker told DEA that Holland had purchased it for her. She

also stated that she did not know whether her ticket was one-way or round-trip; that she had not

booked a hotel for her stay; that she brought no luggage on her trip; and that she planned to buy a

change of clothes and toiletries in Los Angeles.

       12.     When asked whether she was carrying “narcotics, contraband, or a large amount of

cash,” Walker responded “no, I only have $6,000 cash in my purse.” Walker subsequently agreed

to accompany the TFOs to their office to answer additional questions.
       Case 1:20-cv-01607-GTS-TWD Document 1 Filed 12/28/20 Page 4 of 8




       13.    While at the DEA, Walker initially stated that the money she was carrying “is all

mine.” She later recanted her story, stating that she wanted to “tell the truth.” Walker then

explained that, of the money she was carrying, all but $2,000 belonged to Holland.

       14.    Walker then filled out and signed a form entitled Disclaimer of Ownership of

Currency, in which she acknowledged that she is “not the owner of” a portion of the funds she was

carrying. She wrote on the form that the money belonged to “Calvin” who had provided it to her

“2 days ago at home.”

       15.    Walker consented to DEA searching her purse, which contained $30,770. That

money was separated into five bundles that were each bound by rubber bands.

       16.    Holland, who was interviewed separately, denied that any of the money in Walker’s

possession belonged to him.

       17.    Holland stated that he had not yet made transportation or hotel reservations, and

that he was carrying $15,000 so that he could buy a home at auction for his home-restoration

business. Holland was unable to provide any information about the auction he planned to attend

or the home that he hoped to purchase.

       18.    Authorities searched Holland’s backpack and discovered multiple bundles of cash,

each wrapped in rubber bands, and stored inside of a vacuum sealed pouch. They then searched

his shoulder bag and found two bundles of cash, each wrapped in rubber bands. In total, Holland

was carrying $36,010.

       19.    A properly trained drug detection dog, who is trained to alert both for narcotics and

marijuana, positively alerted to the scent of drugs on both the cash seized from Walker and the

cash seized from Holland.
       Case 1:20-cv-01607-GTS-TWD Document 1 Filed 12/28/20 Page 5 of 8




Law Enforcement Seizes The Defendant Currency From Walker In September 2020

        20.     On July 27, 2020, a third party purchased a one-way ticket for Walker to travel that

same day from ALB to Oakland International Airport, in California.

        21.     During the preflight screening process, Walker’s carry-on suitcase was flagged by

TSA for further inspection.

        22.     TSA officials attempted to open her carry-on but were unable to do so because it

was locked. Walker stated that she did not know the combination and asked if she could make a

phone call to find out. Walker then made a phone call, explained the situation to the person on the

other line, asked for the combination, and unlocked the bag.

        23.     Once Walker unlocked the suitcase, a TSA officer noticed a large quantity of cash

inside, concealed in between articles of men’s size 30x32 pants. There was no other clothing or

toiletries in the suitcase.

        24.     A deputy with the Albany County Sheriff’s Office arrived and asked Walker how

much money was in the suitcase. She refused to answer.

        25.     The deputy then ran Walker’s name through law enforcement databases and learned

that she had an outstanding bench warrant in Saratoga County, New York. Walker was placed

into custody and transferred, with the suitcase, to the Sheriff’s substation inside of the airport.

        26.     When a TFO with DEA arrived at the Sheriff’s substation, a man sitting

immediately outside of the substation asked him who he was and why he was there. The TFO

responded by asking the man for his name, and the man identified himself as “Dave.”

        27.     The TFO then walked inside the Sheriff’s substation and introduced himself to

Walker. During their conversation, Walker relayed the following:

                (a) All the money in the suitcase belonged to her,
       Case 1:20-cv-01607-GTS-TWD Document 1 Filed 12/28/20 Page 6 of 8




               (b) She made the money working as a make-up artist and selling hookahs,

               (c) She was bringing the money to California to buy hookahs,

               (d) The suitcase contained “a little over” $80,000,

               (e) “David,” who was sitting outside of the Sheriff’s substation, is her “brother”

                    and she wanted officers to give the suitcase with the money to him, and

               (f) She has “never had any issues” being stopped with money at an airport.

       28.     Law enforcement subsequently searched the suitcase, which contained the

$179,710 in defendant currency.

       29.     The individual who identified himself to the TFO as “Dave,” and who Walker

identified as her “brother,” is David Singletary. Singletary has 11 criminal convictions, including

for drug trafficking.

       30.     Singletary told law enforcement that he was there to pick up Walker’s belongings.

       31.     On information and belief, Singletary and Walker are not siblings.

       32.     On information and belief, Walker did not earn the defendant currency through her

make-up or hookah businesses.

       33.     In 2017, Walker reported to the Internal Revenue Service (IRS) total business

income of $9,785.

       34.     In 2018, Walker reported to the IRS total business income of $12,846.

       35.     In 2019, Walker reported to the IRS total business income of $12,928.

       36.     Walker began collecting New York State unemployment compensation in June

2020 and claimed that she had been unemployed since approximately April 2020.

       37.     On information and belief, Walker did not know the combination to the suitcase

she was carrying because the suitcase and its contents belonged to someone else.
       Case 1:20-cv-01607-GTS-TWD Document 1 Filed 12/28/20 Page 7 of 8




        38.     On information and belief, the individual who Walker called at the TSA checkpoint

and who provided her with the combination to the suitcase was Singletary.

        39.     On information and belief, Walker was transporting the defendant currency for

Singletary.

        40.     A properly trained drug detection dog, who is trained to alert both for narcotics and

marijuana, positively alerted to the scent of drugs on the cash found in Walker’s suitcase.

        41.     In October 2020, Walker filed an administrative claim with DEA for the $179,710

claiming – under penalty of perjury – that all the money at issue in this case belongs to her.

                                             CONCLUSION

        42.     The facts set forth above support a reasonable belief that the government will be

able to meet its burden of proof at trial.

        WHEREFORE, pursuant to Supplemental Rule G, plaintiff the United States of America,

respectfully requests that the Court:

        (1)     Issue a Warrant of Arrest In Rem, in the form submitted with this Complaint;

        (2)     Direct any person having any claim to the defendant currency to file and serve their

Verified Claims and Answers as required by 18 U.S.C. § 983(a)(4) and Supplemental Rule G;

        (3)     Enter judgment declaring the defendant property to be forfeited and condemned to

the use and benefit of the United States; and

        (4)     Award such other and further relief to the United States as it deems proper and just.


 Dated: December 22, 2020                          ANTOINETTE T. BACON
                                                   Acting United States Attorney

                                             By:   /s/ Adam J. Katz
                                                   Adam J. Katz
                                                   Assistant United States Attorney
                                                   Bar Roll No. 517894
Case 1:20-cv-01607-GTS-TWD Document 1 Filed 12/28/20 Page 8 of 8




                            22nd




                                             Jessica Fereday
                                    Notary Public, State of New York
                                           No.: 01FE6053483
                                     Qualified in Rensselaer County
                                   Commission Expires: January 8, 2023
                             Case 1:20-cv-01607-GTS-TWD Document 1-1 Filed 12/28/20 Page 1 of 1
 2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
 The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
 by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
 the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

 I. (a) PLAINTIFFS                                                                                              DEFENDANTS
                                                                                                                 $179,710 in U.S. Currency
UNITED STATES OF AMERICA

      (b) County of Residence of First Listed Plaintiff               Albany                                    County of Residence of First Listed Defendant                Albany
                                (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                        NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                               LAND INVOLVED.

      (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
Adam J. Katz, Assistant U.S. Attorney (518) 431-0247                                                           Danielle Neroni, Esq., (518) 366-6933
United States Attorney's Office, 445 Broadway,                                                                 668 Madison Avenue, Albany, New York 12208
Albany, New York 12207
 II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                             (For Diversity Cases Only)                                         and One Box for Defendant)
 u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
           Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                           of Business In This State

 u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
           Defendant                                                                                                                                          of Business In Another State
                                                   (Indicate Citizenship of Parties in Item III)
                                                                                                        Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                          Foreign Country
 IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
           CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
 u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
 u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
 u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
 u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
 u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
        & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
 u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
 u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
         Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
         (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
 u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
         of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
 u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
 u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
 u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
 u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
        REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
 u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
 u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
 u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
 u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
 u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
 u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                              Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                      u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                              Other                                                     u 465 Other Immigration                                                       State Statutes
                                      u    440 Other Civil Rights                                            Actions




 V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
 u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                         another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                        Magistrate
     Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                         (specify)                                                            Judgment
                                             Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                              21USC 881
 VI. CAUSE OF ACTION Brief description of cause:

 VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
      COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         u Yes     u No
 VIII. RELATED CASE(S)
                        (See instructions):
       IF ANY                               JUDGE                                                                                               DOCKET NUMBER

 DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
   12/28/2020                                                             s/Adam J. Katz
 FOR OFFICE USE ONLY

     RECEIPT #                   AMOUNT               Waived                   APPLYING IFP                                       JUDGE    GTS                    MAG. JUDGE            TWD

                                                                                                                   1:20-cv-1607
